Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior art does not disclose kalian filter which comprises motor state model of dc motor , with a measured motor terminal voltage  and a measured motor current , an estimated load torque , an estimated rotational speed and an estimated angle of rotation of dc motor as input  variables, providing by kalman filter by running motor state model estimated current  , an adjusted speed and an adjusted angle of rotation of dc motor as output variables, determining by ripple detection unit, from the ripple in measured motor current and speed , adjusted by kalman filter as input variables commutation times and deriving from latter estimated rotational speed and estimated angle of rotation of dc motor and providing same to kalman filter as the input variables  with respect to the rest of the claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846